DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “that humidity in the nitrogen gas”.  There is a lack of antecedent basis for “that humidity in the nitrogen gas” in previous claim limitations.  Examiner notes that only a nitrogen gas source is claimed.  Claims 18-20 depend on claim 17 and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification( EP1654192B1) taken together with Japanese reference(2003-62403A).
	European Patent Specification teaches in figure 1 a system for supplying a rinsing liquid comprising a rinsing liquid source(deionized water 102) in fluid communication with a membrane contactor(degasser membrane contactor 108), wherein the rinsing liquid source is configured to supply a rinsing liquid comprising a first concentration of oxygen, a nitrogen gas source(N2 input 106) in fluid communication with the membrane contactor, wherein the nitrogen gas source is configured to supply nitrogen gas to the membrane contactor, the membrane contactor configured to generate a stripped rinsing liquid(124) from the rinsing liquid, wherein the stripped rinsing liquid comprises a second concentration of oxygen that is less than the first concentration of oxygen.  European Patent Specification is silent as to a nozzle in fluid communication with the membrane contactor, wherein the nozzle is configured to adjust a flow rate of the nitrogen gas.  Japanese reference teaches in figure 1 a RO treated water source(21) supplied to a dearation membrane module(1), and a gas feed(5) for providing a gas to the dearation membrane module, wherein the gas feed includes a control device(8) for controlling a solenoid valve(5) for adjusting a flow rate of the gas into a vacuum pipe(4).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle in fluid communication with the membrane contactor(108) of European Patent Specification in order to provide a mechanism for adjustment of the flow rate of the nitrogen gas fed to the membrane contactor. 
	Examiner notes the amended limitations “to ensure that humidity in the nitrogen gas is below a saturation point” is analyzed as a functional statement, wherein the noted limitations only describe an intended function of the claimed nozzle, and the amended limitations do not further limit any claimed limitations, and therefore the amended limitations are not given patentable weight with regards to prior art analysis.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification( EP1654192B1) taken together with Japanese reference(2003-62403A) in view of Japanese reference(JP6617071B2).
	European Patent Specification taken together with Japanese reference(2003-62403A) teaches all of the limitations of claim 18 but is silent as to a pump in fluid communication between the membrane contactor and an outlet, wherein the pump is configured to deliver the stripped rinsing liquid at the outlet.  Japanese reference(JP6617071B2) in figure 1 teaches a source of pure water source(1), a membrane deaerator(14) downstream of the pure water source, and a vacuum pump(17) in fluid communication between the membrane deaerator and an outlet, wherein the pump is configured to deliver the deaerated liquid at the outlet. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a pump in fluid communication between the membrane contactor(108) of European Patent Specification and the outlet to provide forced delivery of a stripped rinsing liquid(124) from the membrane contactor.  
	European Patent Specification taken together with Japanese reference(2003-62403A) in view of Japanese reference(JP6617071B2) further teaches wherein the pump is a vacuum pump.  European Patent Specification taken together with Japanese reference(2003-62403A) in view of Japanese reference(JP6617071B2) further teaches wherein the vacuum pump is one of a chemically inert diaphragm pump or a water ring pump(noting the vacuum pump for a deionized water flow is inherently chemically inert to prevent contamination of the deionized water).  
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “  a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, the system comprising: an ultrapure water source in fluid communication with a contactor, wherein the ultrapure water source is configured to supply the ultrapure water to the contactor;  a gas mixture source in fluid communication with the contactor, wherein the gas mixture source is configured to supply the ammonia gas and a carrier gas to the contactor; a control unit in fluid communication with the contactor, wherein the control unit is configured to adjust a flow rate of the ultrapure water such that an operational pressure of the contactor remains below a pressure threshold; a compressor in fluid communication with the contactor , wherein the compressor is configured to remove a residual transfer gas out of the contactor;  the contactor configured to generate a rinsing liquid, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; and a pump in fluid communication between the contactor and an outlet, wherein the pump is configured to deliver the rinsing liquid comprising a gaseous partial pressure below the pressure threshold at the outlet”.  Chinese reference(CN104923504A) in figure 2 teaches a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, including an ultrapure water source(deionized water source 4) in fluid communication with a contactor(connecting piece 7) , an ammonia gas source with a gas introducing member(3) configured to provide ammonia gas to the deionized water upstream of the connecting piece, and a source of nitrogen and carbon dioxide, the nitrogen and carbon dioxide mixed before being provided to the connecting piece and contacting with the ammonia water, and a nozzle to form a water fog to a downstream chip.  However Chinese reference does not teach or suggest the combination of claim 1 including a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, the system comprising: an ultrapure water source in fluid communication with a contactor, wherein the ultrapure water source is configured to supply the ultrapure water to the contactor;  a gas mixture source in fluid communication with the contactor, wherein the gas mixture source is configured to supply the ammonia gas and a carrier gas to the contactor; a control unit in fluid communication with the contactor, wherein the control unit is configured to adjust a flow rate of the ultrapure water such that an operational pressure of the contactor remains below a pressure threshold; a compressor in fluid communication with the contactor , wherein the compressor is configured to remove a residual transfer gas out of the contactor;  the contactor configured to generate a rinsing liquid, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; and a pump in fluid communication between the contactor and an outlet, wherein the pump is configured to deliver the rinsing liquid comprising a gaseous partial pressure below the pressure threshold at the outlet.  Claims 2-14 depend on claim 1 and hence are also allowed.
Claim 15 recites “a method for supplying a rinsing liquid comprising ultrapure water with a desired concentration of an ammonia gas dissolved therein having a gaseous partial pressure below atmospheric pressure, the method comprising :  supplying ultrapure water and a gas mixture to a contactor, wherein the gas mixture comprises the ammonia gas and a carrier gas; monitoring an operational pressure of the contactor using a pressure sensor in fluid communication with the contactor; generating a rinsing liquid with the contactor, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; adjusting a flow rate of the ultrapure water using a control unit and in fluid communication with the pressure sensor such that the operational pressure of the contactor remains below atmospheric pressure; removing a residual transfer gas out of the contactor using a compressor in fluid communication with the contactor; and delivering the rinsing liquid at an outlet using a pump in fluid communication between the contactor and the outlet, wherein the rinsing liquid comprises a gaseous partial pressure below the atmospheric pressure”.  Chinese reference(CN104923504A) in figure 2 teaches a system for supplying a rinsing liquid comprising ultrapure water and an ammonia gas, including an ultrapure water source(deionized water source 4) in fluid communication with a contactor(connecting piece 7) , an ammonia gas source with a gas introducing member(3) configured to provide ammonia gas to the deionized water upstream of the connecting piece, and a source of nitrogen and carbon dioxide, the nitrogen and carbon dioxide mixed before being provided to the connecting piece and contacting with the ammonia water, and a nozzle to form a water fog to a downstream chip.  However Chinese reference does not teach or suggest the combination of method steps of claim 15 including a method for supplying a rinsing liquid comprising ultrapure water with a desired concentration of an ammonia gas dissolved therein having a gaseous partial pressure below atmospheric pressure, the method comprising :  supplying ultrapure water and a gas mixture to a contactor, wherein the gas mixture comprises the ammonia gas and a carrier gas; monitoring an operational pressure of the contactor using a pressure sensor in fluid communication with the contactor; generating a rinsing liquid with the contactor, wherein the rinsing liquid comprises the ultrapure water and a concentration of the ammonia gas dissolved therein; adjusting a flow rate of the ultrapure water using a control unit and in fluid communication with the pressure sensor such that the operational pressure of the contactor remains below atmospheric pressure; removing a residual transfer gas out of the contactor using a compressor in fluid communication with the contactor; and delivering the rinsing liquid at an outlet using a pump in fluid communication between the contactor and the outlet, wherein the rinsing liquid comprises a gaseous partial pressure below the atmospheric pressure.  Claim 16 depends on claim 15 and hence is also allowed.
Response to Arguments
Applicant's arguments filed 9-15-2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 17 that EP reference JP reference 1, and JP reference 2, either along or in combination, fail to teach or suggest at least “wherein the nozzle is configured to adjust a flow rate of the nitrogen gas to ensure that humidity in the nitrogen gas is below a saturation point” as recited in amended independent claim 17. Applicant further argues that according to the instant application, the advantage of such adjustment is to avoid a humid off gas from the membrane contactor 870 and avoid liquid water at the gas outlet of the membrane.  
Examiner initially notes, as stated in the current rejection to amended claim 17, the amended limitations “to ensure that humidity in the nitrogen gas is below a saturation point” is analyzed as a functional statement, wherein the noted limitations only describe an intended function of the claimed nozzle, and the amended limitations do not further limit any claimed limitations, and therefore the amended limitations are not given patentable weight with regards to prior art analysis.  Examiner notes both European Patent Specification EP1654192B1 and Japanese reference JP 2003062403A are directed to membrane degasification, wherein a nitrogen gas is directed through the degasser membrane contactor 108 of European patent specification , and in order to adjust a flow rate of the nitrogen gas through the contactor, examiner respectfully submits someone of ordinary skill in the art would look to the deaeration membrane module of Japanese reference.   Examiner notes the gas feed of the Japanese reference includes a solenoid valve (5) to control a flow rate of inlet gas flow to the deaeration membrane module.  Examiner respectfully submits someone of ordinary skill in the art would have motivation from Japanese reference to provide a nozzle in fluid communication with the membrane contactor of European Patent Specification to control a flow rate of the nitrogen gas from the nitrogen input 104.  
Applicant further argues JP reference relates to an operating method for a membrane degasifier capable of preventing deterioration of a vacuum pump. Applicant further argues that at most, JP reference 1 discloses, with reference to its degassing membrane module 1 of figure 1, “ a control device 8 of the gas supply means, and the gas supply means 5 is set so that the optimum gas supply amount is obtained from the pressure data of the pressure measurement means 61”.  Applicant further argues JP reference 1 fails to teach or suggest its control device 8 capable of adjusting the flow rate of the gas supply to regulate the humidity in the gas supply, as required by amended claim 17.  
Examiner respectfully submits the intended operating method of preventing deterioration of a vacuum pump would not prevent someone of ordinary skill in the art from looking to Japanese reference to provide for a nozzle in fluid communication with a membrane contactor to adjust a flow rate of a gas flow.  
Applicant argues furthermore JP reference 2 does not remedy the deficiency of EP reference and/or JP reference 1 with respect independent claim 17.
Examiner respectfully submits JP reference 2 is provided to teach inclusion of a pump in fluid communication with the degassed water outlet(124) of European Patent Specification, wherein the combination of European Patent Specification and JP reference 1 clearly teaches the limitations of claim 17.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 22, 2022